Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered July 18, 2000, convicting defendant upon his plea of guilty of the crime of criminal sale of an imitation controlled substance.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads us to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of criminal sale of an imitation controlled substance as a class E felony in violation of Public Health Law § 3383 (7) and was thereafter sentenced, as a second felony offender, in accordance with the plea agreement, to a term of IV2 to 3 years in prison. Accordingly, the judgment of conviction is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.